Lumpkin, P. J.
In the case of Crow v. State, this day decided, the solicitor-general filed a motion praying this court to tax his costs, and thus presented the question whether he was entitled for his services in this court to a fee of thirty dollars or to a fee of only fifteen dollars. In that case it appeared that the accused had been indicted in the trial court for the offense of seduction, which is a felony, and that he was convicted of the offense of fornication, which is a misdemeanor. Section 1099 of the Penal Code prescribes that, for services in’the Supreme Court, the fees of solicitors-general shall be: “In capi*648tal cases, $50.00; other'felonies, $30.00; all other cases $15.00.” So the real question is whether the present case should be treated here as a “felony case” or as a “misdemeanor case.” While the indictment was for a felony, the accused .was convicted of a misdemeanor, and in his writ of error sought to have this court pass upon the question whether or not he was legally convicted of an offense of that grade. Now, what was the character of the judgment of.which he complained? It was one by which it had been judicially declared that he had committed a misdemeanor. This court was not called upon to determine whether, or not the accused was lawfully convicted of a felony, nor was there any such conviction. We are therefore clearly of the opinion that the case, when it reached here and as it stood upon the docket of this court, was one which should be classed as a “misdemeanor case,” and, consequently, that the solicitor-general is not entitled for his services to the fee prescribed for representing the State in “felony cases.” His compensation is fixed by that clause of the fee-bill which allows him in “all other cases ” a fee of fifteen dollars.

All the Justices concurring.